DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites the limitation “the film thermal dissipative material”.  However, claim 4 establishes “a thin film thermal dissipative material”. The Examiner recommends amending claim 5 to recite “a thin film thermal dissipative material”, in order to maintain consistent terminology within the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation "the incoming light" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, Claim 1 recites the limitation "the electrical current" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 3, Claim 3 recites the limitation "the circular shape of the photodiode" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 10, Claim 10 recites the limitation " the compact device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11277040 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

Regarding Claim 1:

Reference (US 11277040 B2) Claim 1 
Instant Application (17/589572) Claim 1 
An assembly for optical to electrical power conversion, comprising:
An assembly for optical to electrical power conversion, comprising:
a photodiode assembly; comprising: a substrate layer having a light exposed side and an internal side;
a photodiode assembly; comprising: a substrate layer having a light exposed side and an internal side;
an antireflective layer adjacent the light exposed side and configured to prevent incoming light from reflecting off of a surface of the light exposed side;
an antireflective layer adjacent the light exposed side;
a heterojunction buffer layer positioned adjacent the internal side;
a heterojunction buffer layer positioned adjacent the internal side;
an active area positioned adjacent the heterojunction buffer layer and configured to convert photons from the incoming light into liberated electron hole pairs, wherein the heterojunction buffer layer is configured to prevent electrons and holes of the liberated electron hole pairs from moving toward the substrate layer;
an active area positioned adjacent the heterojunction buffer layer and configured to convert photons from the incoming light into liberated electron hole pairs;
and a plurality of n+ electrode regions and p+ electrode regions positioned adjacent the active area and configured in an alternating pattern with gaps between each n+ electrode region and each p+ electrode region and further configured to receive and generate electrical current from migration of the electrons and the holes, to provide electrical pathways for the electrical current and to provide thermal pathways, the alternating pattern including a series of pie shaped sections, each pie shaped section having a narrow end adjacent a central area of the n+ electrode regions and the p+ electrode regions, each pie shaped section formed of interleaved rows of the n+ electrode regions and rows of the p+ electrode regions; an anode back-contact configured to align with a portion of the alternating pattern corresponding to the rows of the n+ electrode regions; and a cathode back-contact configured to align with a portion of the alternating pattern corresponding to the rows of the p+ electrode regions.
and a plurality of n+ electrode regions and p+ electrode regions positioned adjacent the active area and configured in an alternating pattern of rows with gaps between each row of n+ electrode regions and each row of p+ electrode regions and further configured to provide electrical pathways for the electrical current, the alternating pattern including a series of pie shaped sections, each pie shaped section having a narrow end adjacent a central area of the n+ electrode regions and the p+ electrode regions; an anode back-contact configured to align with a portion of the alternating pattern corresponding to the rows of the n+ electrode regions; and a cathode back-contact configured to align with a portion of the alternating pattern corresponding to the rows of the p+ electrode regions.


As can be seen above, claim 1 of the instant application is anticipated by claim 1 of U.S. Patent No. US 11277040 B2.

Regarding Claim 2-14, claims 2-14 of the instant application are anticipated by claims 2-14 of U.S. Patent No. US 11277040 B2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Willmeroth et al. US 2014/0319641 A1; Yamaguchi US 2015/0357370 A1; Bui et al. US 2008/0099871 A1; Joshi et al. US 2012/0043584 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636